Citation Nr: 0931901	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  00-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Board remanded the case to the 
RO in July 2008.  At that time, the Board pointed out that 
service connection had been denied for traumatic brain injury 
in April 2000, but that the Veteran had not appealed that 
issue.  The Board referred claims for service connection for 
headaches and posttraumatic stress disorder to the RO for 
appropriate action in July 2008.  There is no indication that 
any action has been taken on these claims to date.  
Accordingly, they are again referred to the RO for 
appropriate action.  


FINDING OF FACT

The Veteran's service-connected right ankle and left knee 
disorders contributed to his acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder on a secondary basis are met.  
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran is service connected for status post debridement, 
open reduction and internal fixation, osteotomy, right ankle, 
20 percent; and for status post left knee meniscectomy, 10 
percent.  

Service treatment records are silent for reference to 
psychiatric problems.  The Veteran was seen by a service 
health care provider on May 3, 1976, with the indication 
being that he had been involved in an auto accident 48 hours 
beforehand.  He had been treated and then released on May 
3rd.  That and subsequent service treatment records refer to 
ankle trouble but make no reference to psychiatric problems 
or a head injury.  On service discharge examination in June 
1978, the Veteran's neurologic and psychiatric status was 
normal.  

VA examinations in October 1978, August 1980, and April 1989 
found the Veteran to be normal psychiatrically, and VA 
examinations in February 1982, July 1983, May 1988, and 
February 1990 contained no psychiatric diagnoses. 

On private neuropsychological evaluation in May 1993, the 
Veteran reported that he had been involved in a motor vehicle 
accident in 1976, breaking his right ankle, fracturing teeth, 
and having confusion and post-traumatic amnesia for about 3-4 
days.  After testing, the impression was organic mental 
disorder.  A March 1994 progress summary report contains 
diagnoses of adjustment disorder with mixed emotional 
features, paranoid personality disorder, marital problem, and 
status post traumatic brain injury.  It was reported that the 
Veteran had had conflicts with family members and unresolved 
rage regarding employment experiences.  Two days after first 
being seen, he was unexpectedly served with divorce papers 
and a restraining order which required him to move out of his 
home immediately.  He held his former employers responsible 
for the deteriorated relationships with his family members.  
In June 1994, the Veteran was being treated for symptoms of 
depression and anxiety.

The Veteran was hospitalized by VA from July to August 2000.  
He reported that he had been getting increasingly depressed 
for the past 5 weeks.  He had not been able to get a job and 
his wife had asked him for a divorce two days before Father's 
day.  He left his home and was now living with his brother.  
He had had a job but could not do it because it required 
standing, and he had pain from an injury to his left knee and 
right ankle.  The diagnosis was recurrent major depressive 
disorder.

On VA psychiatric examination in April 2001, the Veteran's 
claims folder was reviewed and his current depression 
symptoms were noted to include sorrow over the loss of his 
family and job.  The examiner diagnosed depressive disorder 
and stated that upon VA admission in 2000, the Veteran's 
depression was attributed to job loss, which was attributed 
to pain.  The examiner stated that the mental and physical 
sequelae of the Veteran's in-service car accident appeared to 
have contributed to his depression.  

The Veteran has been diagnosed as having a depressive 
disorder, anxiety, and an adjustment disorder.  The VA 
examiner in April 2001 stated that the physical sequelae 
(i.e., service-connected right ankle and left knee disorders) 
of the Veteran's in-service car accident appeared to have 
contributed to his depression.  Resolving doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for an acquired psychiatric disorder a secondary 
basis.  See 38 C.F.R. §§ 3.102, 3.310 (2008).    


ORDER

Service connection for an acquired psychiatric disorder on a 
secondary basis is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


